Citation Nr: 1532608	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-22 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for glaucoma, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1971 to August 1975 and from June 1976 to May 1992, including service in the Republic of Vietnam and Southwest Asia from December 27, 1990 to April 24, 1991. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction has been transferred to the RO in New Orleans, Louisiana.  

In December 2013 and September 2014, the Board remanded the claim on appeal for further development, namely, to obtain outstanding treatment records and VA addendum opinions.  As discussed below, outstanding treatment records and VA addendum opinions have been successfully obtained.  See Stegall v. West, 11 Vet. App. 269, 271 (1998).  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran's glaucoma was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by his service-connected diabetes mellitus.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for glaucoma, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)). 

A. Duty to Notify 

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letter dated in August 2008 in which the RO advised the Veteran of the evidence needed to substantiate his service connection claim.  The letter was sent prior to the initial adjudication of the Veteran's claims in January 2009.  The Veteran was advised in the letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  The letter further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claims.

B.  Duty to Assist

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issues on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and personnel records, private treatment records, VA medical treatment and lay statements to the extent possible.

The Veteran also underwent a VA examination in connection with his claim in March 2010 and VA addendum opinions are provided in January 2014 and April 2015.  The Board finds that the resulting examination and addendum reports are adequate for the purpose of determining entitlement to the service connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disabilities.  For these reasons, the Board concludes that the examination report and addendum opinions in this case provide an adequate basis for a decision.
The Board is also satisfied that there has been substantial compliance with the December 2013 and September 2014 remand directives, which included attempting to obtain the outstanding private treatment records, and VA addendum opinions.  Stegall v. West, 11 Vet. App. 268 (1998).

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In some cases, service connection may also be established under 38 C.F.R. 
§ 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a diagnosis of a chronic disease per VA regulations, service connection, to include on the basis of continuity of symptomatology, is not warranted.

Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).  Under this law and regulation, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  This evaluation period was extended to December 31, 2016. 76 Fed. Reg. 81,834 (Dec. 29, 2011).

A "qualifying chronic disability" includes: (A) an undiagnosed illness, (B) the following medically unexplained chronic multi symptom illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is a medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 U.S.C.A. 
§ 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

 For purposes of 38 U.S.C.A. § 1117, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests. See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

A.  Glaucoma Condition

Background

The Veteran contends that his glaucoma is a result of an undiagnosed illness.  

The Veteran's service treatment records were negative for complaints, treatment or diagnosis related to an eye disorder.  A July 1975 service discharge examination found that the Veteran's eyes to be normal and he had 20/20 vision in both eyes.  In addition, the Veteran denied any eye trouble and indicated that he had vision in both of the eyes in the accompanying report of medical history.  Similarly, a January 1992 service discharge examination found that the Veteran's eyes to be normal and he had 20/20 vision in the right eye and 20/25 in the left eye.  The Veteran also denied any eye trouble and indicated that he vision in both eyes in the accompanying report of medical history.  

A private treatment record from Dr. K.L. dated in October 2007 indicates that the Veteran was examined by an optometrist and had signs of borderline open angle glaucoma.  

The Veteran was afforded a VA examination in March 2010.  The VA examiner provided that a review of the claims file was conducted.  The Veteran reported that he served in Southeast Asia and the Gulf War and he is claiming that his glaucoma is a consequence of serving in the Gulf War.  The examiner noted that the Veteran is receiving treatment at Fort Polk and his chief complaint is difficulty with his night vision.  The examiner noted that the Veteran has no history of trauma, eye neoplasm or incapacitating periods due to eye disease.  

A physical examination revealed no evidence of diplopia; however the examiner found abnormal funduscopic findings and glaucomatous cupping of the left and right optic nerve. The Veteran's visual acuity was 20/20 in the right eye and 20/30 in the left eye with uncorrected vision and 20/20 with corrected vision.  The VA examiner provided a diagnosis of open angle glaucoma in both eyes.  

Pursuant to the Board's remand, a VA addendum opinion was issued in January 2014.  The examiner noted that reviews of the Veteran's VBMS records and military service treatment record had been conducted.  The examiner concluded that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  By way of rationale, he provided that the Veteran was not diagnosed with glaucoma until almost 20 years after discharge from service.  He also reported that after reviewing the service records in VBMS, there was no in-service incident or medical condition found that could account for glaucoma.  Further, the VA examiner noted that glaucoma is not known to be associated with service in the Gulf War.  

In December 2014, a medical opinion was provided by a VA optometrist at Baye-Jones Army Community Hospital.  The optometrist provided that glaucoma is a result of damage to the optic nerve of the eye.  The Veteran has a history of narrow anterior chamber angles and elevated intra-ocular pressure (IOP), which has caused his glaucoma.  This would be classified as intermittent angle closure or narrow angle glaucoma as opposed to primary open angle glaucoma.  The optometrist explained that glaucoma did not have a causal relationship with service in the Gulf War.  Instead, glaucoma in some cases is genetic and in some cases related to other factors such as angle closure/narrow angles causing elevated IOP.  The optometrist provided that glaucoma could also be caused by ocular trauma sustained in service, but this would be evident in damaged eye structures and elevated IOP.  

In April 2015, a VA addendum opinion was issued by the same March 2010 VA examiner who continued to find that the claim condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  By way of rationale, the examiner noted that the Veteran is 63 years old and served in the Gulf War.  He was diagnosed with glaucoma in 2009 which is a long hiatus between his military service ending in 1992.  The VA examiner provided that after reviewing the VBMS medical records again, there was no evidence of the Veteran being treated for any type of eye problem m while in service.  The VA examiner opined that glaucoma is an eye disease manifested by elevated intraocular pressure and optic nerve damage.  The disease causes no symptoms except for loss of vision in the later stages.  It is more common and more severe in black individuals and becomes increasingly prevalent after age 40.  The majority of individuals with glaucoma have a genetic disposition for developing the disease, while the rest are caused by blunt trauma to the eye which is readily apparent on examination by viewing the injuries to the eye.  The examiner concluded once again that exposure to environmental conditions in the Gulf War is not a known cause for glaucoma.  He provided that his opinion is based on treating glaucoma patients for 45 years.    

VA treatment records from Fort Polk CBOC dated in December 2013 showed that the Veteran's glaucoma is managed by prescription eye drops.  

Analysis 

Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for glaucoma, claimed as due to an undiagnosed illness.  The record evidence does not support any of the Veteran's assertions.  In this regard, the Board places great probative value on the March 2010 VA examination, December 2014 VA medical opinion, January 2014 VA addendum opinion and April 2015 VA addendum opinion which all found that the Veteran's glaucoma was less likely than not related to his service to include exposure to environmental hazards in the Gulf War.  These examiners opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current eye disorder, namely glaucoma is not related to service, service connection is not warranted

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Further, the Board has also considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record does not establish that the Veteran has been diagnosed a disability for which presumptive service connection may be granted.  Moreover, the first complaint and diagnosis of glaucoma did not appear until October 2007, over 15 years since separation from service.  As such, presumptive service connection is not warranted.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes that his vision impairment is a result of an undiagnosed illness.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this regard, the Veteran is competent to describe any symptoms or observable signs to his vision impairment or blurring.  However, the Board affords no probative value to statements concerning the etiology of his glaucoma as there is no evidence that he is competent to opine such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the etiology of glaucoma falls outside the realm of common knowledge that a layperson because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, the Veteran's lay statements regarding the etiology of his vision impairment and bilateral cataracts are afforded no probative value.   

As for the Veteran's representative assertions that there is a medical relationship between the Veteran's glaucoma and his service-connected diabetes mellitus, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The Board acknowledges that, since his service separation, the Veteran has been diagnosed and treated for diabetes mellitus and service connection is in effect for this disability.  However, the probative post-service evidence do not support finding that there is any etiological relationship between the Veteran's claimed vision impairment and his service-connected diabetes mellitus.  By contrast, both the March 2010 VA examiner and December 2014 medical opinio provided that glaucoma are either caused by genetic mutation or trauma to the ocular nerve.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones, supra.  As the Veteran is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which these claims turn.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge).  Hence, the lay assertions of medical nexus have no probative value.

Therefore, the Board finds that glaucoma is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's reported exposure to environmental hazards during the Gulf War.

 In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for glaucoma.  As such, that doctrine is not applicable in the instant appeals, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 



ORDER


Service connection for glaucoma is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


